DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        THEODORE LEE RAIA,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D19-2954

                              [October 8, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Sherwood Bauer, Jr.,
Judge; L.T. Case No. 43-2011-CF-000221-A.

   Theodore Lee Raia, Defuniak Springs, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Jonathan Picard,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and CONNER, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.